[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
The plaintiff, an attorney-at-law, commenced this action claiming unpaid legal fees rendered in accordance with a written fee agreement (exhibit A).
On September 30, 1994, the defendant was defaulted for failure to plead. On January 20, 1995, the defendant filed a document, presumably purporting to be a notice of defenses (Practice Book § 367), however to the extent that document was intended to be a notice of defenses, it was not timely filed. Practice Book § 368 requires that such notice be filed within ten days after notice of default. Accordingly, that document has no legal validity.
The plaintiff was retained by Royce to represent him in a criminal matter wherein he was charged with assault, 2nd degree, reckless endangerment, 1st degree, risk of injury to a minor and breach of peace. Two of these charges are felonies.
An application for accelerated rehabilitation was made and denied by the court. Thereafter the case was disposed of by a plea of nolo contendere to certain charges and a suspended sentence CT Page 2133 imposed.
In this case the plaintiff filed a request for admissions on the defendant, on November 16, 1994, who had filed his appearance on August 30, 1994. The defendant failed to answer or object to the request for admissions. Practice Book § 239 provides that every matter of which an admission is requested is admitted unless, within thirty days after the filing of the notice, the party to whom it is directed answers or objects.
One of these requests for admissions asks that the plaintiff's bill was sent to the defendant, received by the defendant and is genuine.
The Court notes that the hourly rate of $80.00 is very reasonable and less than usually or customarily billed by attorneys in this area. Given the nature of the charges, court appearances required for the accelerated rehabilitation motion, plea bargaining and representation through sentencing, the court concludes the plaintiff is entitled to judgment in the amount of $3500.63 (which includes interest as agreed to by the defendant), plus costs of $197.70. (The request for costs of $105.00 for Atty. Parks is disallowed).
Klaczak, J.